Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, that trial counsel was ineffective in failing to obtain a hearing on the suppression of physical evidence. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order- of March 19, 2004 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before May 16, 2006. Present—Kehoe, J.P., Gorski, Pine and Hayes, JJ.